FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 06-30190
                 Plaintiff-Appellee,
                v.                            D.C. No.
                                            CR 04-0243 JLR
DEVIN JENNINGS,
                                              OPINION
             Defendant-Appellant.
                                       
        Appeal from the United States District Court
           for the Western District of Washington
         James L. Robart, District Judge, Presiding

                  Argued and Submitted
            March 8, 2007—Seattle, Washington

                   Filed February 4, 2008

Before: Diarmuid F. O’Scannlain, A. Wallace Tashima, and
            Marsha S. Berzon, Circuit Judges.

                Opinion by Judge Tashima;
               Dissent by Judge O’Scannlain




                            1661
                   UNITED STATES v. JENNINGS                1665


                          COUNSEL

Michael G. Martin, Siderius Lonergan & Martin, Seattle,
Washington, for the defendant-appellant.

Carl Andrew Colasurdo, Assistant United States Attorney,
Seattle, Washington, for the plaintiff-appellee.


                          OPINION

TASHIMA, Circuit Judge:

   In this appeal, Devin Jennings challenges the district
court’s denial of his motions to suppress evidence and the dis-
trict court’s determination that he was subject to a fifteen-year
mandatory minimum sentence under 18 U.S.C. § 924(e), the
Armed Career Criminal Act (“ACCA”). Jennings entered a
conditional guilty plea to charges of being a felon in posses-
sion of a firearm, in violation of 18 U.S.C. § 922(g)(1), and
possession of a firearm with an obliterated serial number, in
violation of 18 U.S.C. § 922(k). He was sentenced to a
fifteen-year term of imprisonment for the felon-in-possession
charge, and a five-year concurrent sentence for the second
charge.
1666               UNITED STATES v. JENNINGS
   We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18
U.S.C. § 3742(a), and we affirm Jennings’ conviction, but
vacate his sentence. We conclude that Jennings did not suffer
a violation of his Fourth or Fifth Amendment rights; thus, the
challenged evidence was properly held to be admissible. We
further conclude, however, that Jennings did not qualify for a
fifteen-year mandatory minimum sentence under the ACCA
because he has not suffered three prior convictions for “vio-
lent felonies” within the meaning of 18 U.S.C. § 924(e)(2)(B).

                      BACKGROUND

   In August 2003, Jennings was released from Washington
state prison after serving seventeen months for attempting to
elude a pursuing police vehicle. After his release, Jennings
was under community supervision by the Washington State
Department of Corrections.

   In March 2004, Seattle police found photographs in an
impounded car that showed Jennings holding a handgun in
February 2004. Jennings’ prior felony convictions barred him
from possessing a firearm under state and federal law, and a
condition of his supervised release included the same restric-
tion. The photos prompted Jennings’ community corrections
officer, Steven Lambert, to request a Department of Correc-
tions felony warrant for Jennings’ arrest. Later that month,
Lambert and Seattle police encountered Jennings on a public
street and arrested him. During a search incident to the arrest,
the officers found a loaded handgun in Jennings’ waistband.

   Jennings was initially charged with unlawful possession of
a firearm under Washington law, and assigned a public
defender as counsel for that proceeding. However, a federal
criminal complaint was subsequently filed against Jennings,
and the state charge was dismissed. On May 7, 2004, two fed-
eral Bureau of Alcohol, Tobacco, and Firearms (“ATF”)
agents arrested Jennings at the King County Jail in Seattle in
order to transfer him to federal custody.
                     UNITED STATES v. JENNINGS                     1667
   At the jail, the ATF agents introduced themselves to Jen-
nings, told him they had a federal warrant for his arrest, and
asked if he had any personal property.1 Outside the jail, as the
agents walked Jennings to the agents’ vehicle, Jennings made
a statement to the effect of: “If this is about the missing serial
number, I didn’t know that it was missing.” He said that he
had not learned that the handgun found in his waistband dur-
ing his arrest was missing its serial number until he was in
jail. Agent Korn told him, “Let me read your Miranda2 rights,
and then you can tell us your side of the story.” After the
agent read the Miranda warnings, Korn asked Jennings if he
understood his rights, and Jennings said yes. Korn asked Jen-
nings if he was willing to waive those rights and talk to the
agents; Jennings nodded yes. Jennings then told the agents
that he had purchased the handgun recovered during his arrest
from a white, blonde-haired male for $300.

   Jennings moved to suppress the firearm seized during his
arrest by Seattle police as the product of an illegal arrest, and
to suppress the statements he made to the ATF agents as
obtained in violation of the Fifth and Sixth Amendments. The
district court denied both motions after an evidentiary hear-
ing. The court found that the arrest was valid based on legal
authority under Wash. Rev. Code § 9.94A.631 and/or
§ 9.94A.740. It also found that Jennings’ statements were not
obtained in violation of his constitutional rights, because Jen-
nings had initiated the conversation with the ATF agents and
because his subsequent waiver of his Miranda rights was
valid.

  In a superseding indictment, Jennings was charged in
Count One with being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1), and qualifying as an armed
  1
    This account of the agents’ interaction with Jennings is based on the
undisputed testimony of Agent Korn at the suppression hearing.
  2
    Miranda v. Arizona, 384 U.S. 436 (1966).
1668                     UNITED STATES v. JENNINGS
career criminal under 18 U.S.C. § 924(e)3 for purposes of
determining the mandatory minimum sentence. The supersed-
ing indictment alleged that Jennings had a number of adult
felony convictions under Washington law, including a 1995
first degree theft conviction, a 1998 second degree assault
conviction, and a 2002 conviction for attempting to elude a
pursuing police vehicle.4 Count Two of the superseding
indictment charged Jennings with possession of a firearm with
an obliterated serial number in violation of 18 U.S.C. § 922(k).5

  Jennings filed a motion to dismiss the armed career crimi-
nal allegation, which the district court denied. It held that both
Jennings’ 1995 theft conviction and his 2002 eluding police
  3
   That statute provides:
         In the case of a person who violates section 922(g) of this title
      and has three previous convictions by any court referred to in
      section 922(g)(1) of this title for a violent felony or a serious drug
      offense, or both, committed on occasions different from one
      another, such person shall be fined under this title and imprisoned
      not less than fifteen years . . . .
18 U.S.C. § 924(e)(1).
   4
     Several narcotics-related convictions were also listed, none of which is
at issue in this appeal. Jennings’ conviction for attempting to elude a pur-
suing police vehicle was under the following statute:
      Any driver of a motor vehicle who wilfully fails or refuses to
      immediately bring his vehicle to a stop and who drives his vehi-
      cle in a manner indicating a wanton or wilful disregard for the
      lives or property of others while attempting to elude a pursuing
      police vehicle, after being given a visual or audible signal to
      bring the vehicle to a stop, shall be guilty of a class C felony. The
      signal given by the police officer may be by hand, voice, emer-
      gency light, or siren. The officer giving such a signal shall be in
      uniform and his vehicle shall be appropriately marked showing
      it to be an official police vehicle.
Wash. Rev. Code § 46.61.024 (2001).
   5
     A third count, which was later amended and then dismissed, charged
Jennings with possession of a firearm in furtherance of a drug trafficking
offense in violation of 18 U.S.C. § 924(c)(1)(A).
                   UNITED STATES v. JENNINGS               1669
conviction were “violent felonies” and thus predicate offenses
under 18 U.S.C. § 924(e), because court documents regarding
Jennings’ guilty pleas in both cases showed that Jennings
admitted to conduct that presented a “serious potential risk of
physical injury to another” within the meaning of 18 U.S.C.
§ 924(e)(2)(B)(ii). As it was undisputed that Jennings’ 1998
assault conviction was a violent felony, the court concluded
that Jennings had three predicate offenses, qualifying him as
an armed career criminal under 18 U.S.C. § 924(e).

   Jennings then pleaded guilty to Counts One and Two,
reserving his right to contest his classification as an armed
career criminal for sentencing purposes and the right to appeal
the denial of his suppression motions. At sentencing, the court
again found that Jennings qualified as an armed career crimi-
nal, and sentenced him to the mandatory minimum sentence
of 180 months’ imprisonment under 18 U.S.C. § 924(e)(1) for
Count One, and to a concurrent sentence of 60 months’
imprisonment for Count Two. This appeal followed.

                        DISCUSSION

I.   Motion to Suppress the Firearm

   Jennings first argues that his arrest in March 2004 was ille-
gal under Washington state law because it was based on an
invalid arrest warrant issued by his community corrections
officer. He contends that his arrest was therefore unreasonable
under the Fourth Amendment and that the firearm recovered
from him during the arrest should be suppressed as the fruit
of an unlawful search. See United States v. Mota, 982 F.2d
1384, 1388-89 (9th Cir. 1993) (holding a search incident to
arrest unconstitutional where the arrest itself was not autho-
rized by state law). We review de novo whether a search or
seizure was lawful. United States v. Morales, 252 F.3d 1070,
1073 (9th Cir. 2001).

  [1] In this case, we need not address the validity of the war-
rant because Washington law authorized Jennings’ arrest even
1670               UNITED STATES v. JENNINGS
without a warrant, on two distinct grounds. See United States
v. Cox, 475 F.2d 837, 841 n.2 (9th Cir. 1973) (“[I]f the arrest-
ing officer himself originally had ample probable cause to
arrest, the invalidity of the warrant would not be fatal to the
government’s cause.”). First, Washington law authorizes
community corrections officers, such as Lambert, to arrest or
cause the arrest without a warrant of their supervisees for vio-
lations of their conditions of supervision. Wash. Rev. Code
§§ 9.94A.631, 9.94A.740(1). The photographs of Jennings
brandishing a handgun which was clearly loaded gave Lam-
bert ample basis to believe that Jennings had violated the con-
ditions of his supervision. Second, Washington police officers
possess statutory authority to make warrantless public arrests
for felonies. Wash. Rev. Code § 10.31.100. Officer Cobane,
one of the arresting Seattle police officers, had seen the pho-
tographs and knew that Jennings had prior felony convictions.
This knowledge gave the officer probable cause to arrest Jen-
nings for the crime of being a felon in possession of a firearm
(a felony under both state and federal law). See Wash. Rev.
Code § 9.41.010(11)-(12); Wash. Rev. Code § 9.41.040(1);
see also 18 U.S.C. § 922(g)(1).

  [2] Jennings’ argument that his arrest was invalid under
Washington law, and that the resulting search was unreason-
able under the Fourth Amendment, fails. The district court did
not err in denying his motion to suppress the fruits of the
search incident to his arrest.

II.    Motion to Suppress Statements

   Jennings also contends that the district court should have
suppressed the statements he made to the ATF agents on May
7, 2004, because those statements were obtained in violation
of his rights under the Fifth Amendment. Jennings argues that
because he was represented by counsel at that point, the fed-
eral agents could not properly question him unless Jennings
himself initiated the conversation. Jennings claims that it was
the federal agents who initiated communications with him,
                      UNITED STATES v. JENNINGS                      1671
which rendered his subsequent waiver of his Fifth Amend-
ment rights invalid. Our review of the voluntariness of a
Miranda waiver is de novo, but we will not disturb the district
court’s underlying factual findings unless they are clearly
erroneous. United States v. Rodriguez-Preciado, 399 F.3d
1118, 1127 (9th Cir.), amended by 416 F.3d 939 (9th Cir.
2005).

   [3] Under Edwards v. Arizona, 451 U.S. 477, 484-85
(1981), a suspect in custody who has “expressed his desire to
deal with the police only through counsel, is not subject to
further interrogation by the authorities until counsel has been
made available to him, unless the accused himself initiates
further communication, exchanges, or conversations with the
police.” In Oregon v. Bradshaw, 462 U.S. 1039, 1045-46
(1983), a plurality of the Supreme Court found that the defen-
dant had initiated further communication by asking police,
during a transfer from the police station to jail, “What is going
to happen to me now?” Because the question “evinced a will-
ingness and a desire for a generalized discussion about the
investigation . . . [and] was not merely a necessary inquiry
arising out of the incidents of the custodial relationship,” the
plurality concluded that the Edwards rule had not been violated.6
Id.

   [4] Here, the undisputed evidence shows that Jennings initi-
ated the conversation regarding his case by bringing up the
subject of the gun and the missing serial number to the agents.7
Up until then, the agents had spoken with Jennings only to tell
him who they were and to ask him whether he had personal
  6
     Justice Powell concurred in the judgment, finding that “the facts and
circumstances, when viewed in their entirety, clearly establish a valid
waiver of the right to counsel.” Bradshaw, 462 U.S. at 1050 (Powell, J.,
concurring in judgment).
   7
     We assume without deciding that Jennings’ request to be represented
by counsel on the state criminal charge triggered the Edwards rule for pur-
poses of his communications with the federal ATF agents.
1672               UNITED STATES v. JENNINGS
property to retrieve, communications which were wholly
unrelated to the charge against Jennings. Therefore, the dis-
trict court’s factual finding that it was Jennings who initiated
communication about the investigation was not clearly erro-
neous. See United States v. Most, 789 F.2d 1411, 1416 (9th
Cir. 1986) (reviewing question of whether defendant initiated
conversation under clearly erroneous standard).

   [5] As the Edwards rule against police-initiated communi-
cations does not apply, we must determine whether Jennings
validly waived his Fifth Amendment rights by evaluating
whether Jennings’ “waiver [was] made voluntarily, know-
ingly and intelligently.” Miranda, 384 U.S. at 444; see also
Bradshaw, 462 U.S. at 1046. The evidence shows that the
agents administered the necessary warnings under Miranda,
and Jennings has not argued that his waiver was involuntary.
Moreover, Agent Korn’s response to Jennings’ initial state-
ments — “Let me read your Miranda rights, and then you can
tell us your side of the story” — was not coercive, leaving
Jennings with the option of continuing the conversation or
not, as he desired. We therefore conclude that Jennings’ Fifth
Amendment rights were not violated; consequently, there was
no basis for suppressing his statements to the ATF agents.

III.   Armed Career Criminal Classification

   [6] Jennings would ordinarily have faced a statutory maxi-
mum sentence of ten years for the offense of being a felon in
possession of a firearm under 18 U.S.C. § 922(g). See 18
U.S.C. § 924(a)(2). Under the ACCA, however, a person con-
victed of violating 18 U.S.C. § 922(g) faces a mandatory
minimum sentence of fifteen years if he has three previous
convictions for “a violent felony or a serious drug offense.”
18 U.S.C. § 924(e)(1). The burden is on the government to
show that the defendant has three qualifying offenses. United
States v. Franklin, 235 F.3d 1165, 1172 (9th Cir. 2000). A
“violent felony” includes “any crime punishable by imprison-
ment for a term exceeding one year . . . that is burglary, arson,
                   UNITED STATES v. JENNINGS                1673
or extortion, involves use of explosives, or otherwise involves
conduct that presents a serious potential risk of physical
injury to another . . . .” 18 U.S.C. § 924(e)(2)(B)(ii).

  Here, the district court found that both Jennings’ 2002 elud-
ing police conviction and his 1995 theft conviction qualified
as violent felonies because they involved “conduct that pre-
sents a serious potential risk of physical injury to another.”
Jennings argues that the district court was incorrect as to both
convictions. We review de novo whether a conviction is a
predicate felony under § 924(e). United States v. Smith, 390
F.3d 661, 663 (9th Cir. 2004), amended by 405 F.3d 726 (9th
Cir.), cert. denied, 546 U.S. 905 (2005).

   To determine whether a prior conviction qualifies as a vio-
lent felony under 18 U.S.C. § 924(e), we apply the “categori-
cal approach” outlined by the Supreme Court in Taylor v.
United States, 495 U.S. 575 (1990). Under that approach, we
initially evaluate whether a defendant’s prior conviction cor-
responds to an offense enumerated as a violent felony in
§ 924(e)(2) by examining only “the fact of conviction and the
statutory definition of the prior offense.” Id. at 602. Where the
statute of conviction is overinclusive, criminalizing some con-
duct that would qualify as a predicate offense and other con-
duct that would not, Taylor authorizes courts to “go beyond
the mere fact of conviction in a narrow range of cases where
a jury was actually required to find all the elements of [the
enumerated offense].” Id. In such cases, we employ the “mod-
ified categorical approach” and examine the charging paper
and jury instructions to determine whether the defendant was
necessarily convicted of an offense corresponding to one
listed in § 924(e)(2). Id.

   In Shepard v. United States, 544 U.S. 13, 19 (2005), the
Court affirmed that the Taylor categorical and modified cate-
gorical approaches apply to prior convictions obtained
through guilty pleas. The Court held that in applying the mod-
ified categorical approach to pleaded convictions, courts were
1674               UNITED STATES v. JENNINGS
limited to examining “the terms of the charging document, the
terms of a plea agreement or transcript of colloquy between
judge and defendant in which the factual basis for the plea
was confirmed by the defendant, or . . . some comparable
judicial record of this information.” Id. at 26. By contrast,
courts may not review police reports, complaint applications,
and similar documents. Id. at 16, 21-23.

  A. Sixth     Amendment       Challenge     to   Judicial
  Categorization of Prior Offenses as Violent Felonies

   [7] Preliminarily, Jennings contends that there is constitu-
tional doubt as to whether a district court may determine that
prior convictions qualify as violent felonies for purposes of
increasing the statutory maximum under 18 U.S.C. § 924(e).
He contends that, due to this supposed constitutional doubt,
the ACCA should be interpreted to require formal pleading
and proof of prior convictions and their nature as violent felo-
nies. This contention is squarely foreclosed by Supreme Court
and Ninth Circuit precedent, which rejects Sixth Amendment
challenges to the judicial categorization of prior convictions
under the ACCA. See James v. United States, 127 S. Ct. 1586,
1600 (2007) (holding that application of the Taylor categori-
cal approach to determine whether an offense presents a seri-
ous potential risk of physical injury to others “raises no Sixth
Amendment issue”); Shepard, 544 U.S. at 24-26 (four justices
stating that limiting documents regarding a prior conviction
that a court may consider was necessary to avoid the Sixth
Amendment problems that might otherwise result if a judge
were to make findings as to disputed facts underlying the con-
viction); id. at 36-38 (O’Connor, J., dissenting) (three more
justices concluding that there would have been no constitu-
tional problem with a rule that allowed judges to consult doc-
uments such as police reports and complaint applications,
where the underlying facts were undisputed); United States v.
Von Brown, 417 F.3d 1077, 1079 (9th Cir. 2005) (per curiam)
(“When the Taylor approach is followed, the categorization of
a prior conviction as a ‘violent felony’ or a ‘crime of vio-
                     UNITED STATES v. JENNINGS                   1675
lence’ is a legal question, not a factual question coming
within the purview of Apprendi, Blakely, and Booker.”);8
Smith, 390 F.3d at 666-67 (holding that application of modi-
fied categorical approach to determine whether prior offenses
fell under ACCA did not violate defendant’s Sixth Amend-
ment rights). We thus reject Jennings’ “constitutional doubt”
contention.

  B.    Theft

   [8] Jennings was convicted of theft under Wash. Rev. Code
§ 9A.56.030(1)(b), which states: “A person is guilty of theft
in the first degree if he or she commits theft of . . . [p]roperty
of any value . . . taken from the person of another.” We have
previously held that the crime of grand theft from a person
under California law categorically constitutes a violent felony
under the ACCA. United States v. Wofford, 122 F.3d 787, 794
(9th Cir. 1997). The statute at issue in Wofford defined the
offense as “theft committed . . . when the property is taken
from the person of another.” Id. at 792 (quoting Cal. Penal
Code § 487(2)). We now hold that the crime of first degree
theft from a person under Washington law also categorically
constitutes a violent felony under the ACCA.

   Despite Wofford and the facial similarity between the Cali-
fornia and Washington definitions of theft from the person of
another, Jennings argues that an offense under Wash. Rev.
Code § 9A.56.030(1)(b) is not categorically a crime of vio-
lence. Jennings attempts to distinguish Wofford by arguing
that the Washington offense of theft from the person, unlike
the California offense considered in Wofford, may not require
that the property “be in some way actually upon or attached
to the person, or carried or held in actual physical posses-
sion.” Cf. Wofford, 122 F.3d at 792 (discussing California
case law); James O. Pearson, Jr., Annotation, What Consti-
  8
   United States v. Booker, 543 U.S. 220 (2005); Blakely v. Washington,
542 U.S. 296 (2004); Apprendi v. New Jersey, 530 U.S. 466 (2000).
1676              UNITED STATES v. JENNINGS
tutes “Larceny From a Person”, 74 A.L.R. 3d. 271 (1976 &
Supp.) (“[T]he courts have split, one group taking the position
that the property must have been on the victim’s person when
taken and the other group holding that it is sufficient if the
property was merely within the victim’s immediate pres-
ence.”); see also United States v. Reina-Rodriguez, 468 F.3d
1147, 1152 (9th Cir. 2006) (stating that in applying the cate-
gorical approach, “we are bound by the state court’s interpre-
tation of the statute”), overruled on other grounds by United
States v. Grisel, 488 F.3d 844, 851 (9th Cir. 2007) (en banc).
Therefore, because, as Jennings surmises, a person could be
convicted of theft from the person under Washington law
without “direct physical contact between the perpetrator and
the victim,” he argues that the Washington offense of theft
from a person need not present a serious potential risk of
physical injury to another. See Wofford, 122 F.3d at 793 (not-
ing that element of direct physical contact between thief and
victim creates heightened risk of confrontation).

   [9] A recent Washington case, however, forecloses Jen-
nings’ argument that Washington may interpret “from the per-
son of another” more broadly than California. In State v. Nam,
150 P.3d 617, 621 (Wash. Ct. App. 2007), the court inter-
preted the term “from the person” in Washington’s robbery
definition, Wash. Rev. Code § 9A.56.190, to mean “some-
thing on or attached to a person’s body or clothing.” The court
concluded that the state failed to meet its burden of proving
that a defendant took something “from [the victim’s] person”
when, in attempting to show that the defendant robbed the
victim of her purse, the state presented evidence only that the
defendant took a purse sitting next to the victim on the pas-
senger seat of the car, but no evidence that the purse was
attached to the victim at any point during the encounter. Id.

   [10] We see no basis to conclude that the Washington
courts would depart from this interpretation of the phrase
“from the person” in the context of applying the theft statute.
Thus, we conclude that theft from the person of another under
                       UNITED STATES v. JENNINGS                         1677
Washington law means theft of “something on or attached to
a person’s body or clothing.” This definition is indistinguish-
able from the California definition of grand theft at issue in
Wofford; therefore, Wofford’s holding directly controls. We
hold that first degree theft from a person under Wash. Rev.
Code § 9A.56.030(1)(b) is categorically a violent felony
under the ACCA.

  C.    Attempting to Elude a Pursuing Police Vehicle

   [11] Under our binding precedent, Jennings’ conviction for
attempting to elude a pursuing police vehicle under Wash.
Rev. Code § 46.61.024 is not categorically a violent felony.9
United States v. Kelly, 422 F.3d 889, 895 (9th Cir. 2005)
(holding that an offense under Wash. Rev. Code § 46.61.024
  9
    We disagree with the dissent’s view that United States v. Kelly, 422
F.3d 889 (9th Cir. 2005), has been effectively overruled by Gonzales v.
Duenas-Alvarez, 127 S. Ct. 815 (2007), and James v. United States, 127
S. Ct. 1586 (2007). While some of the reasoning in Kelly has been under-
mined by those cases, its result is supported by United States v. Grisel,
488 F.3d 844, 850 (9th Cir. 2007) (en banc), and United States v. Vidal,
504 F.3d 1072, 1082 (9th Cir. 2007) (en banc). Wash. Rev. Code
§ 46.61.024 explicitly encompasses conduct that does not present a poten-
tial risk of harm to others, namely conduct that only “indicat[es] a wanton
or wilful disregard for the . . . property of others.” The statute is therefore
expressly broader than the generic definition of a violent felony, and does
not, under our case law, come within the class of statutes covered by
Duenas-Alvarez and James. See Grisel, 488 F.3d at 850 (“Where . . . a
state statute explicitly defines a crime more broadly than the generic defi-
nition, no ‘legal imagination’ is required to hold that a realistic probability
exists that will apply its statute to conduct that falls outside the generic
definition of the crime. The state statute’s greater breadth is evident from
its text.”) (quoting Duenas-Alvarez, 127 S. Ct. at 822); Vidal, 504 F.3d at
1082 (“[W]hen ‘[t]he state statute’s greater breadth is evident from its
text,’ a defendant may rely on the statutory language to establish the stat-
ute as overly inclusive.”) (quoting Grisel, 488 F.3d at 850). As a result,
even though the analysis in Kelly, on its own terms, is perhaps question-
able and aspects of Kelly have been undermined by Duenas-Alvarez and
James, there is insufficient justification for this three-judge panel to over-
rule the holding in Kelly.
1678                  UNITED STATES v. JENNINGS
does not invariably involve “conduct that presents a serious
potential risk of physical injury to another”).10 Normally, fol-
lowing Shepard, we would determine whether a different out-
come results under the modified categorical approach. That is,
we would examine the judicially noticeable documents that
establish the factual basis for Jennings’ conviction to deter-
mine if Jennings’ offense conduct presented a serious poten-
tial risk of physical injury to another.

   Jennings, however, argues that we should not use the modi-
fied categorical approach when we are inquiring whether a
crime is one that “otherwise involves conduct that presents a
serious potential risk of physical injury to another” under 18
U.S.C. § 924(e)(2)(B)(ii). Jennings also argues that, even if
we do apply the modified categorical approach, the judicially
noticeable documents regarding his eluding police conviction
do not establish that the conviction was in fact for conduct
presenting a serious potential risk of physical injury to others.
We reject Jennings’ first argument, but find it unnecessary to
reach the second.

     1. Applicability of the Modified Categorical Approach
     to the “Otherwise” Clause of 18 U.S.C.
     § 924(e)(2)(B)(ii)

   [12] We conclude that generally the modified categorical
approach may be applied in determining whether a conviction
qualifies as a violent felony under § 924(e)(2)(B)(ii)’s “other-
wise” clause (sometimes termed the catchall clause). In the
past, we have expressed doubt as to whether the modified cat-
egorical approach applies to the catchall clause in U.S.S.G.
§ 4B1.2(a), as well as in § 924(e)(2)(B)(ii).11 See Kelly, 422
   10
      Our holding in Kelly applies to the version of § 46.61.024 that was in
effect until its amendment in 2003. See Kelly, 422 F.3d at 893 n.1. Jen-
nings was convicted under that version of the statute.
   11
      Because U.S.S.G. § 4B1.2(a)’s definition of a crime of violence con-
tains language tracking the “otherwise” clause in § 924(e)(2)(B)(ii), we
have interpreted the provisions in a parallel manner. See, e.g., United
States v. Melton, 344 F.3d 1021, 1027 (9th Cir. 2003).
                   UNITED STATES v. JENNINGS 1679
F.3d at 895; United States v. Fish, 368 F.3d 1200, 1204 & n.4
(9th Cir. 2004); United States v. Parker, 5 F.3d 1322, 1325-26
(9th Cir. 1993).

   This uncertainty can be traced to Parker, in which we noted
that Ninth Circuit precedent required a strict categorical
approach to characterizing convictions as predicate offenses
under the ACCA, looking only to the statutory elements and
the fact of conviction. We then suggested that Taylor might
have overruled that precedent to permit a modified categorical
approach only in evaluating offenses potentially correspond-
ing to the generic crime of burglary. Parker, 5 F.3d at 1325-
26 (discussing United States v. Sherbondy, 865 F.2d 996 (9th
Cir. 1988)). We ultimately avoided ruling on whether the
modified categorical approach applied to the catchall clause
of § 924(e)(2)(B)(ii) because we concluded that even assum-
ing that the modified categorical approach applied, the
offense in question did not qualify as a violent felony. Id. at
1326-27. In Fish and Kelly we followed a similar route, leav-
ing undecided the question of the modified categorical
approach’s applicability. Kelly, 422 F.3d at 895; Fish, 368
F.3d at 1204.

   The reasons we originally suggested in Parker for interpret-
ing Taylor narrowly, and restricting the modified categorical
approach to convictions potentially corresponding to the
generic offense of burglary, are no longer particularly strong
ones in light of subsequent developments. The first reason
given in Parker was that “nothing in Taylor suggests that the
Court intended to approve a general departure [from the strict
categorical approach] in all cases.” 5 F.3d at 1326. Since then,
however, in Shepard, the Court has explicitly stated other-
wise, writing that “[a]lthough Taylor involved prior burgla-
ries, as this case does, our holding in Taylor covered other
predicate ACCA offenses.” Shepard, 544 U.S. at 17 n.2. In
fact, in Taylor itself, the Court stated that it was addressing
“a . . . general issue—whether the sentencing court in apply-
ing § 924(e) must look only to the statutory definitions of the
1680                   UNITED STATES v. JENNINGS
prior offenses, or whether the court may consider other evi-
dence concerning the defendant’s prior crimes.” 495 U.S. at
600. The Supreme Court’s decisions thus give every indica-
tion that both the categorical and modified categorical
approaches apply to all types of prior offenses, considered
under any portion of § 924(e)(2).

   Second, the Parker decision emphasized language in Tay-
lor stating that the modified categorical approach would apply
in a “ ‘narrow range of cases.’ ” 5 F.3d at 1326 (quoting Tay-
lor, 495 U.S. at 602). However, the Taylor Court’s statement
in its entirety was that the “categorical approach . . . may per-
mit the sentencing court to go beyond the mere fact of convic-
tion in a narrow range of cases where a jury was actually
required to find all the elements of generic burglary.” Taylor,
495 U.S. at 602. The more natural reading of that sentence
suggests that the Court believed that there would only be a
“narrow range of cases” in which juries were required to find
facts extending beyond the statutory definition of the offense,
so that the modified categorical approach would often be
unavailable — not that the modified categorical approach
would be limited in application to burglary offenses. This
view is borne out by the Shepard Court’s characterization of
its holding in Taylor as applying to all predicate ACCA
offenses, 544 U.S. at 17 & n.2, as well as by other circuits’
subsequent willingness to apply the modified categorical
approach broadly to offenses potentially falling under any
clause of 18 U.S.C. § 924(e)(2).12

   [13] Thus, Parker’s rationale for questioning the applicabil-
ity of the modified categorical approach to offenses other than
burglary no longer withstands scrutiny. Jennings himself does
not provide any rationale for why the modified categorical
approach should not be applied to the ACCA’s catchall clause.13
  12
      See, e.g., United States v. McCall, 439 F.3d 967, 969-70, 973 (8th Cir.
2006) (en banc); United States v. Hargrove, 416 F.3d 486, 494-99 (6th
Cir. 2005); United States v. Sacko, 178 F.3d 1, 4-5, 7 (1st Cir. 1999).
   13
      We recently wrote: “Although we have previously left open the ques-
tion whether the modified categorical approach applies to cases arising
                      UNITED STATES v. JENNINGS                       1681
As a consequence, and lacking any concrete reason to con-
clude that Congress intended otherwise, we believe that it is
more sensible to apply the modified categorical approach uni-
formly in evaluating whether a conviction falls under any por-
tion of the ACCA definition of a “violent felony.”

     2. Application of the Modified Categorical Approach to
     Jennings’ Offense

   Although we conclude that the modified categorical
approach applies under the catchall clause, we nonetheless
further conclude that it cannot be applied to Wash. Rev. Code
§ 46.61.024.

   In our recent en banc decision in Navarro-Lopez v. Gon-
zales, 503 F.3d 1063 (9th Cir. 2007) (en banc), we considered
whether a conviction under Cal. Penal Code § 32 (accessory
after the fact), was a crime involving moral turpitude
(“CIMT”). First, we determined that § 32 was not categori-
cally a CIMT because the statute prohibits conduct that is
“broader than the generic definition of a [CIMT].” Id. at 1073.
We then noted that “where a state statute is categorically
broader than the generic definition of a crime, we employ a
modified categorical approach.” Id. (citing Kepilino v. Gon-
zales, 454 F.3d 1057, 1062 (9th Cir. 2006)).

   Navarro-Lopez then went on to consider whether the modi-
fied categorical approach was applicable to the crime at issue.
We stated:

       The modified categorical approach, however, only
     applies when the particular elements in the crime of

under the ‘catchall’ provision, we see no reason why it would not apply
to that provision.” United States v. Piccolo, 441 F.3d 1084, 1088 n.7 (9th
Cir. 2006) (citation omitted) (stating that the government could still
attempt to prove that a particular offense fell under the catchall clause by
using the modified categorical approach, although the statutory offense did
not categorically qualify).
1682               UNITED STATES v. JENNINGS
    conviction are broader than the generic crime. When
    the crime of conviction is missing an element of the
    generic crime altogether, we can never find that “a
    jury was actually required to find all the elements
    of” the generic crime.

Id. (citing Li v. Ashcroft, 389 F.3d 892, 899-901(9th Cir.
2004) (Kozinski, J., concurring)(providing examples)). We
further noted that “[t]his same analysis applies in cases, as the
one currently before us, where courts review plea agreements
instead of jury verdicts.” Id. at 1073 n.10.

   We then held that because Cal. Penal Code § 32 lacks an
element of the generic crime — specifically, the requisite
depravity — to constitute moral turpitude, “[t]he crime of
conviction can never be narrowed to conform to the generic
crime because the jury is not required — as Taylor mandates
— to find all the elements of the generic crime.” Id. (footnote
omitted). Thus, we concluded that the modified categorical
approach could not be used to conform the defendant’s con-
viction to the generic definition of a CIMT. Id.

   Applying Navarro-Lopez to the case at bench, it is clear
that the modified categorical approach cannot be used to con-
form Jennings’ conviction under Wash. Rev. Code
§ 46.61.024 to the generic definition of a “violent felony”
under the ACCA, 18 U.S.C. § 924(e), because Jennings’
crime of conviction, like Navarro-Lopez’s, is missing an ele-
ment of the generic crime.

   [14] The ACCA’s catchall provision applies to “conduct
that presents a serious potential risk of physical injury to
another.” 18 U.S.C. § 924(e)(2)(B)(ii). Wash. Rev. Code
§ 46.61.024, however, does not require proof of any actual or
potential risk of harm to others for a conviction. See Kelly,
422 F.3d at 893-94 (stating that to support a conviction under
Wash. Rev. Code § 46.61.024, “the conduct of the defendant
need not pose any actual danger or create a serious risk of
                    UNITED STATES v. JENNINGS                  1683
harm to anyone. The conduct need only be such as to permit
an inference about the defendant’s ‘disposition or mental
state.’ ” (citations omitted)).14 In other words, Washington’s
attempting to elude a pursuing police vehicle statute “is miss-
ing an element of the generic crime” — here, the actual or
potential risk of harm to another — “altogether.” Narvarro-
Lopez, 503 F.3d at 1073. A jury would not have to find that
such a risk was posed for any conviction under Wash. Rev.
Code § 46.61.024 — it simply is not an element of the crime.

   [15] We thus conclude that Jennings was not convicted of
all of the elements of a generic violent felony.

   Because of our conclusion, we need not decide whether
certain admissions that Jennings made as to his conduct for
sentencing purposes can be considered in applying the modi-
fied categorical approach. Even if those admissions amounted
to an admission that Jennings’ conduct presented a serious
potential risk of physical injury to another, “those admissions
could not be used to modify the crime because they were not
necessary for a conviction.” Navarro-Lopez, 503 F.3d at 1073
(citing Shepard, 544 U.S. at 24).

   [16] As a consequence, Jennings has suffered only two
predicate violent felonies for purposes of the ACCA: his 1995
theft conviction and his 1998 assault conviction. Because Jen-
nings’ 2002 attempting to elude a pursuing police vehicle
conviction is not a qualifying violent felony, the district court
erred in holding that Jennings was subject to the fifteen-year
mandatory minimum sentence under the ACCA.

                         CONCLUSION

  Because Jennings’ Fourth and Fifth Amendment rights
were not violated, the district court did not err in denying his
  14
    The pre-2003 version of the statute, Wash. Rev. Code. § 46.61.024
(2001), is quoted in full in footnote 4, supra.
1684               UNITED STATES v. JENNINGS
motions to suppress. However, because Jennings has not suf-
fered the requisite number of qualifying convictions, the dis-
trict court erred in sentencing him as an armed career criminal
under 18 U.S.C. § 924(e). The judgment of conviction is
affirmed, but the sentence is vacated and the case remanded
for resentencing.

 Conviction AFFIRMED, sentence VACATED and
REMANDED.



O’SCANNLAIN, Circuit Judge, dissenting:

   The court’s opinion is premised on the mistaken assump-
tion that United States v. Kelly, 422 F.3d 889 (9th Cir. 2005),
remains good law after the Supreme Court effectively over-
ruled it in Gonzales v. Duenas-Alvarez, 127 S. Ct. 815 (2007),
and James v. United States, 127 S. Ct. 1586 (2007). Not only
does the majority put our court at odds with the Supreme
Court, but it also perpetuates a split with every other circuit
that has considered whether attempting to elude a police offi-
cer is categorically a violent felony. I respectfully dissent
from the majority’s reliance on this wrongly decided and now
untenable case.

                                I

                                A

   In Duenas-Alvarez, 127 S. Ct. at 822, the Supreme Court
held that “to find that a state statute creates a crime outside
the generic definition of a listed crime in a federal statute
requires more than the application of legal imagination to a
state statute’s language. It requires a realistic probability, not
a theoretical possibility, that the State would apply its statute
to conduct that falls outside the generic definition of a crime.”
The Court thus rejected the notion that the Taylor categorical
                   UNITED STATES v. JENNINGS                   1685
approach requires that every possible scenario covered by the
state statute fall within the generic definition of a crime. See
Navarro-Lopez v. Gonzales, 503 F.3d 1063, 1072 (9th Cir.
2007) (en banc) (acknowledging that Duenas-Alvarez “cau-
tioned against employing ‘legal imagination’ ” when applying
the Taylor categorical approach).

  In James, the Court further clarified the Taylor categorical
approach as it applies to the residual provision of the Armed
Career Criminal Act (“ACCA”):

    We do not view that approach as requiring that every
    conceivable factual offense covered by a statute
    must necessarily present a serious potential risk of
    injury before the offense can be deemed a violent
    felony. Rather, the proper inquiry is whether the con-
    duct encompassed by the elements of the offense, in
    the ordinary case, presents a serious potential risk of
    injury to another. . . . As long as an offense is of a
    type that, by its nature, presents a serious potential
    risk of injury to another, it satisfies the requirements
    of § 924(e)(2)(B)(ii)’s residual provision.
127 S. Ct. at 1597 (internal citations omitted) (emphasis
added). The Court explicitly recognized that “ACCA does not
require metaphysical certainty” but “speaks in terms of
‘potential risk,’ ” which “are inherently probabilistic con-
cepts.” Id. “Indeed, the combination of the two terms suggests
that Congress intended to encompass possibilities even more
contingent or remote than a simple ‘risk,’ much less a certain-
ty.” Id.

   In contrast, the court in Kelly conceived of the categorical
approach as an all-or-nothing proposition: “Under Taylor, the
question is not whether, based on the facts in ‘most cases’ in
which convictions are obtained under the statute, the conduct
was a ‘violent felony’ under federal law. Rather, the question
is whether all conduct—including the most innocent conduct
1686               UNITED STATES v. JENNINGS
—prohibited by the state statute qualifies as a ‘violent felo-
ny.’ ” 422 F.3d at 894 (emphasis added). While the Washing-
ton attempting to elude statute criminalizes conduct that
“might have involved actual endangerment,” the Kelly court
insisted that “Taylor requires ‘must have.’ ” Id. at 893-94
(emphasis added).

   Not only did Kelly misread the ACCA, which by its terms
(“potential risk”) does not require actual endangerment, much
less an actual risk of endangerment, it also fundamentally
misconstrued the Taylor categorical approach as requiring
that every imaginable fact pattern falling within the ambit of
the state statute also satisfy ACCA’s definition of a violent
felony. Indeed, Kelly’s misconstruction of the categorical
approach is evidenced by its rejection of a Fourth Circuit
opinion that “bas[ed] its analysis on the factual situation ‘in
most cases’ ” as “not engaging in a Taylor categorical analy-
sis.” Id. at 894 (quoting United States v. James, 337 F.3d 387,
391 (4th Cir. 2003)) (emphasis added).

   The law of our circuit is that a three-judge panel may “re-
ject [a] prior opinion of this court as having been effectively
overruled” when an intervening Supreme Court case “ha[s]
undercut the theory or reasoning underlying the prior circuit
precedent in such a way that the cases are clearly irreconcil-
able.” Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003)
(en banc). Because the Supreme Court unequivocally rejected
Kelly’s interpretation of the categorical approach in Duenas-
Alvarez and James, I cannot join in the majority’s reliance on
Kelly as “our binding precedent.” Maj. op. at 1677.

                               B

  Notwithstanding its flawed application of the Taylor cate-
gorical approach, Kelly also contains serious errors in constru-
ing both the generic crime and state statute of conviction.

   As James made clear, the ACCA residual clause speaks in
terms of “serious potential risk,” not actual risk or actual
                      UNITED STATES v. JENNINGS                      1687
endangerment. Nevertheless, the Kelly court apparently
ignored the plain language of the identical phrase contained
in United States Sentencing Guideline (“U.S.S.G.”)
§ 4B1.2(a)(2) in concluding that RCW § 46.61.024 is not cat-
egorically a crime of violence. See, e.g., Kelly, 422 F.3d at
893 (noting that under the state statute, “the conduct of the
defendant need not pose any actual danger or create a serious
risk of harm to anyone”) (emphasis added); id. at 894 (stating
that the “federal ‘crime of violence’ guideline . . . requires
endangerment of another person”) (emphasis added). Hence,
Kelly failed to recognize that the statutory language “encom-
pass[es] possibilities even more contingent or remote than a
simple ‘risk,’ much less a certainty.” James, 127 S. Ct. at
1597; see also United States v. Martin, 378 F.3d 578, 583 (6th
Cir. 2004) (“To require crimes of violence in all fact patterns
to lead to a violent or harmful end not only would ignore our
categorical approach to this inquiry, but it would read the
‘serious potential risk of physical injury’ language out of the
Guideline.”).

  Furthermore, Kelly erred in reading a key phrase out of
RCW § 46.61.024, which prohibits “driv[ing] [a] vehicle in a
manner indicating a wanton or wilful disregard for the lives
or property of others.” RCW § 46.61.024 (emphasis added).
By its very terms (“in a manner indicating”), the statute crimi-
nalizes conduct sufficient to create an inference about the
defendant’s mental state.

   In State v. Sherman, 653 P.2d 612, 616 (Wash. 1982) (en
banc), the seminal Washington Supreme Court case interpret-
ing RCW § 46.61.024, the court emphasized that the phrase
“in a manner indicating a wanton and wilful1 disregard” con-
tains “both an objective and subjective component”:
  1
   The statute originally used the term “wanton and wilful,” which was
changed to “wanton or wilful” effective June 10, 1982. Laws of 1982, 1st
Ex. Sess., ch. 47, § 25. See State v. Stayton, 691 P.2d 596, 597 n.1 (Wash.
Ct. App. 1984).
1688               UNITED STATES v. JENNINGS
    Generally speaking, a wanton and willful disregard
    will only be established by circumstantial evidence
    of the way a defendant drives. . . . [T]he State is only
    interested in punishing such a mental state when it is
    exhibited. A misanthrope may sit quietly in his room
    feeling wanton and willful disregard for the world,
    but unless he demonstrates his feelings through
    conduct—or in this statutory context drives “in a
    manner indicating” his feelings—the State is content
    to let him brood. The language “drives his vehicle in
    a manner indicating a wanton and wilful disregard”
    expresses the State’s interest in proscribing conduct
    exhibiting a certain disposition.

Id. (emphasis added). The court went on to explain that while
a defendant’s manner of driving provided circumstantial evi-
dence of his mental state, he could rebut the inference of
“wanton and wilful disregard” by showing, for example, that
he “had a seizure while driving.” Id. Hence, Sherman makes
clear that “the State is proscribing both the ‘conduct’ and the
‘disposition.’ ” Id.

   State v. Whitcomb, 753 P.2d 565 (Wash. Ct. App. 1988), on
which the Kelly court relied, is no different. In Whitcomb, the
Washington Court of Appeals quoted the above language
from Sherman and concluded that the statute prohibits “cer-
tain conduct, from which a particular disposition or mental
state—that of ‘wanton or wilful disregard for the lives or
property of others’—may be inferred.” 753 P.2d at 568
(emphasis added). Whitcomb thus reaffirmed that both con-
duct and mental disposition are essential elements of the stat-
ute.

  Although Kelly acknowledged that “the defendant’s actual
conduct must have been sufficient to permit an inference
about his ‘disposition or mental state,’ ” 422 F.3d at 893
(quoting Whitcomb, 753 P.2d at 568), it is evident that the
court gave short shrift to the dual requirements of the statute.
                  UNITED STATES v. JENNINGS               1689
For example, in distinguishing a Sixth Circuit case interpret-
ing Michigan’s eluding statute, Kelly stated that “[t]here is
nothing in the Sixth Circuit’s opinion to indicate that a bad
mental state is a sufficient basis for a conviction under the
Michigan statute.” 422 F.3d at 894 (citing United States v.
Martin, 378 F.3d 578 (6th Cir. 2004)) (emphasis added). By
elevating mental state over objectively reckless conduct, Kelly
ignored both the plain language of the statute and the Wash-
ington Supreme Court’s construction of the statutory text.

                              C

   Kelly, which was wrongly decided to begin with, cannot
survive the Supreme Court’s assault on its “ ‘mode of analy-
sis.’ ” Miller, 335 F.3d at 900 (quoting Antonin Scalia, The
Rule of Law as a Law of Rules, 56 U. Chi. L. Rev. 1175, 1177
(1989)). Because we are bound by the Supreme Court’s mode
of analysis as set forth in Duenas-Alvarez and James, we must
decide on a clean slate whether Washington’s attempting to
elude statute is categorically a crime of violence under the
ACCA.

   The issue boils down to whether, in the ordinary case,
“driv[ing] [a] vehicle in a manner indicating a wanton and
wilful disregard for the lives or property or others while
attempting to elude a pursuing police vehicle” creates a “seri-
ous potential risk of physical injury to another.” Although the
“State need not prove that anyone else was endangered by the
defendant’s conduct, or that a high probability of harm actu-
ally existed,” Whitcomb, 753 P.2d at 568, James makes clear
that the ACCA “speaks in terms of ‘potential risk,’ ” 127
S. Ct. at 1597 (emphasis added).

   A common-sense reading of the Washington statute com-
pels the conclusion that conduct sufficient to create an infer-
ence of “wanton or wilful disregard” by its nature creates a
serious potential risk of injury to others, including any pas-
sengers in the fleeing car, any drivers or passengers in other
1690                   UNITED STATES v. JENNINGS
vehicles on the road, any pedestrians or bystanders in the area,
and at the very least, the pursuing police officer who is
attempting to bring the defendant to a stop.2 Indeed, every
other circuit that has considered a similar statute has con-
cluded that the proscribed conduct generally creates a serious
potential risk of physical injury.

   For example, in United States v. Orsinord, 483 F.3d 1169
(11th Cir. 2007), the Eleventh Circuit considered whether a
virtually identical Florida statute3 constituted a categorical
crime of violence under U.S.S.G. § 4B1.2(a)(2). The court
reasoned:

     [T]he language of the Guidelines makes clear that
     the ‘potential risk’ of injury, rather than actual vio-
     lence or actual injury, is the touchstone of a ‘crime
     of violence.’ The dangerous circumstances sur-
     rounding a person’s attempt to flee from law
   2
     That the Washington statute criminalizes conduct showing disregard
for either persons or property does not render it categorically overbroad,
since conduct that evinces a wanton or wilful disregard for the property
of others will ordinarily also create a serious potential risk of injury to pas-
sengers, bystanders, or the pursuing police officer. As the Supreme Court
cautioned in Duenas-Alvarez, it is not enough to hypothesize some far-
fetched scenario that might potentially endanger only property and not
persons; there must be a “realistic probability, not a theoretical possibility,
that the State would apply its statute to conduct” that only endangers prop-
erty. 127 S. Ct. at 822; United States v. Vidal, 504 F.3d 1072, 1099 (9th
Cir. 2007) (en banc) (Kozinski, J., dissenting) (“[Petitioner] cannot point
to his own case, nor to any other case in the . . . history of the statute,
where the state has applied [the statute] in such an idiosyncratic man-
ner.”); see also United States v. Orsinord, 483 F.3d 1169, 1182-83 (11th
Cir. 2007) (holding that an attempting to elude statute with a similar “per-
sons or property” provision is categorically a crime of violence).
   3
     The Florida statute provided that one commits a second-degree felony
if he “willfully flees or attempts to elude a law enforcement officer . . .
and during the course of the fleeing or attempted eluding . . . [d]rives at
high speed, or in any manner which demonstrates a wanton disregard for
the safety of persons or property.” Fla. Stat. § 316.1935(3) (quoted in
Orsinord, 483 F.3d at 1182) (emphasis added).
                     UNITED STATES v. JENNINGS                    1691
      enforcement coupled with the person’s operation of
      a motor vehicle most assuredly presents a ‘potential
      risk of physical injury’ to others. And the stress and
      urgency of the situation will likely cause the person
      fleeing to drive recklessly, turning any pursuit into a
      high-speed chase with the potential for serious harm
      to pedestrians, other drivers, and the pursuing offi-
      cers. Indeed, collisions between fleeing vehicles and
      pedestrians or other vehicles sharing the road are
      common. Moreover, by deliberately disobeying a
      law enforcement officer, the fleeing motorist pro-
      vokes an inevitable, escalated confrontation with the
      officer when he is finally apprehended.

Id. at 1182-83 (internal citations omitted) (emphasis added).

   Similarly, in United States v. James, 337 F.3d 387, 390-91
(4th Cir. 2003),4 the Fourth Circuit had no difficulty conclud-
ing that “failing to stop for a blue light generally proscribes
conduct that poses the potential for serious injury to another.”
The court noted that “[m]ost cases of failing to stop for a blue
light involve the deliberate choice by the driver to disobey the
police officer’s signal. This disobedience poses the threat of
a direct confrontation between the police officer and the occu-
pants of the vehicle, which, in turn, creates a potential for
serious physical injury to the officer, other occupants of the
vehicle, and even bystanders.” Id. at 391. Accord United
States v. Kendrick, 423 F.3d 803, 809 (8th Cir. 2005) (holding
that felony fleeing from a police officer is categorically a
crime of violence because the defendant’s “vehicle has the
potential to become a deadly or dangerous weapon”); United
States v. Martin, 378 F.3d 578, 583 (6th Cir. 2004) (“Because
fleeing and eluding an officer while in a car generally will
  4
   As noted above, the Kelly court mistakenly concluded that “the Fourth
Circuit was not engaging in a Taylor categorical analysis,” 422 F.3d at
894, even though the Supreme Court endorsed the Fourth Circuit’s “most
cases” approach in James and Duenas-Alvarez.
1692                  UNITED STATES v. JENNINGS
present serious potential risks of physical injury to third par-
ties . . . it necessarily qualifies as a ‘crime of violence’ under
the Guidelines.”); United States v. Howze, 343 F.3d 919, 922
(7th Cir. 2003) (“[A]ll flights [from police] involve . . . risk-
creating conduct.”).

   Washington cases applying RCW § 46.61.024 confirm that
the proscribed conduct ordinarily involves a serious potential
risk of harm to others. In the typical case, the eluding driver
not only drives at high speeds but also runs through stop signs
or red lights and/or weaves in and out of traffic.5 See, e.g.,
State v. Refuerzo, 7 P.3d 847, 851 (Wash. App. 2000)
(upholding conviction of a driver who “weaved through traf-
fic,” “disregarded several stop signs and lights, cut across four
lanes of traffic while turning, and went through a series of
crosswalks in the presence of heavy pedestrian traffic”).

   Even the most seemingly benign cases involve a serious
potential risk of physical injury. See, e.g., State v. Treat, 35
P.3d 1192, 1196-97 (Wash. Ct. App. 2001) (upholding con-
viction of a driver who eluded police for only a quarter mile
before stopping, where the driver “sped down the road,”
“stopped briefly, accelerated at a deputy, and then attempted
to once again drive away” even after deputies shot out two of
his tires) (emphasis added); State v. Nearing, 103 Wash. App.
1049 (2000) (unpublished opinion) (upholding conviction of
a driver who eluded police for two miles by “accelerat[ing]
over the 25 mile per hour speed limit” and “ma[king] a num-
ber of sharp, high speed turns, including one through a
deserted parking lot,” where the vehicle lacked seatbelts and
the driver’s “speed and erratic driving made him a danger to
himself, his passenger, and anyone who might have been in
his way”) (emphasis added); Whitcomb, 753 P.2d at 568
  5
    Washington courts hold that evidence of speeding alone is insufficient
to prove that the defendant drove in a wanton or wilful manner. See State
v. Delmarter, 845 P.2d 1340, 1353 (Wash. Ct. App. 1993), overruled on
other grounds in State v. Brunson, 905 P.2d 346 (Wash. 1995).
                     UNITED STATES v. JENNINGS                    1693
(upholding conviction of a driver who went only 5 mph over
the posted limit in an ATV, “which can be handled better than
a normal car under [the] adverse conditions of snow and ice,”
where the driver ran a red light at a deserted intersection, used
“inadequate lighting” despite fog and darkness, and created a
“ ‘rooster-tailing’ effect . . . potentially creating a hazard for
vehicles following behind”) (emphasis added).

   Because Washington consistently applies RCW
§ 46.61.024 to conduct creating a “serious potential risk of
physical injury to another,” I would join our sister circuits in
holding that attempting to elude a pursuing police officer is
categorically a crime of violence. Therefore, I would affirm
Jennings’ sentence as an armed career criminal.

                                   II

   Even if Kelly were still the binding law of our court, I could
not agree with the majority that Navarro-Lopez forecloses the
application of the modified categorical approach to RCW
§ 46.61.024.

   Relying on Kelly’s observation that “the conduct of the
defendant need not pose any actual danger or create a serious
risk of harm to anyone,” 422 F.3d at 893, the majority curso-
rily concludes that the modified categorical approach cannot
apply because “Jennings’ crime of conviction . . . is missing
an element of the generic crime,” i.e., “the actual or potential
risk of harm to another.” Maj. op. at 1682-83.6

   However, the court in Kelly did not hold that the statute
lacks a risk element altogether, just that the statute does not
require a “serious risk of harm.” 422 F.3d at 893. While the
  6
   The majority’s adherence to Kelly as our binding precedent for pur-
poses of rejecting the application of the categorical approach is ironic
given its casual rejection of the modified categorical approach, which
Kelly faithfully applied.
1694               UNITED STATES v. JENNINGS
court acknowledged that “the defendant’s conduct must have
been sufficient to permit an inference about his ‘disposition or
mental state,’ ” it did not in any way indicate that this quan-
tum of conduct is insufficient to create a potential risk of
injury. Id. (quoting Whitcomb, 753 P.2d at 568). Furthermore,
in interpreting the “wanton or wilful disregard” language of
the statute, the Washington Court of Appeals noted that
“ ‘[t]he usual meaning assigned to “willful,” “wanton,” or
“reckless” . . . is that the actor has intentionally done an act
of an unreasonable character in disregard of a known or obvi-
ous risk that was so great as to make it highly probable that
harm would follow . . . .’ ” Whitcomb, 753 P.2d at 568 (quot-
ing PROSSER & KEETON, TORTS § 34 at 213 (5th ed. 1984))
(emphasis added). As long as the statute contains a risk ele-
ment, the modified categorical approach can be applied. See
Navarro-Lopez, 503 F.3d at 1073 (“The modified categorical
approach . . . only applies when the particular elements in the
crime of conviction are broader than the generic crime.”).
Even if the state need not prove that this risk be so serious as
to create a “high probability of harm,” id., the overbreadth of
the risk element is precisely why application of the modified
categorical approach is appropriate.

   Although I do not express any opinion as to whether the
judicially noticeable documents in this case are sufficient to
establish all of the elements of the generic crime, I respect-
fully dissent from the majority’s conclusion that RCW
§ 46.61.024 can never be considered a predicate violent fel-
ony under the ACCA.

                              III

   Because Kelly is no longer binding on this Court, I would
affirm Jennings’ sentence based on my conclusion that RCW
§ 46.61.024 is categorically a crime of violence under the
ACCA. Even if Kelly were still good law, I could not agree
with the majority’s blanket rejection of its modified categori-
cal approach to the Washington statute. I respectfully dissent.